DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-2, 9-10.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Bonello (US 2018/0154921) discloses a foldable steering wheel including: a hub (18); a main portion (14); a complementary arc-shaped portion (12). While Bonello discloses a hub connected to the main portion, there is no structural distinction within element (18) to clearly conclude that Bonello discloses both a hub and diametrically opposed spokes, as required by Claim 1. Furthermore, Bonello does not disclose that the main portion includes two free ends each extending from the closed part on an opposite side of the diametrically opposed spokes beyond the diametrically opposed spokes, as required by Claim 1. 
As set forth in the Final Rejection dated 8/20/2021, each of Merrit (US 1,459,957) and Eschelbacher (US 2,326,131) discloses the limitations of Claim 1 as presented 7/22/2021, however, because each of Merrit and Eschelbacher discloses the free ends extending from the closed part on an opposite side of the diametrically opposed spokes beyond the diametrically opposed spokes, neither Merrit nor Eschelbacher discloses 
The specification of the instant application (see page 5, lines 21-24) contemplates a specific benefit for the claimed free ends, specifically that the free ends, when the steering wheel is in the retracted position, project, thereby making it simpler for the driver to take hold of the steering wheel again instantly if need be. However, in order to achieve the feature that the arc length of the complementary arc-shaped portion is substantially equal to the arc length of the main portion, the steering wheel of the instant application had to be specifically designed to have portions of the main portion and the complementary arc-shaped portion overlap. In other words, the particular benefits and design consideration undertaken for the instant application for the combination of both the free ends and the substantially equal arc lengths is a factor that weighs towards patentability. While the free ends and substantially equal arc lengths may be separately disclosed in the prior art, no prior art of record discloses the features in combination, and there is insufficient motivation within the art to combine the two features within one device, particularly when considering that the instant application has provided particular focus towards designing these features. Therefore, Claim 1 as a whole is considered unobvious over the prior art of record.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656